I am compelled to dissent from the opinion in this case for two reasons: First. The agreement on *Page 661 
the part of the trustee to keep the property insured and "in repair" is a covenant that runs with the land and makes the trustee liable to third persons for injuries resulting from unsafe condition of the premises. Commercial Club v. Epperson,15 Tenn. App. 649. I do not think the trustee can avoid liability by renting out the property to a tenant without any agreement as to the repairs. Second. I think there is enough evidence in the case that the trustee or landlord agreed to repair to carry the case to the jury; therefore I think the judgment should be reversed and the cause remanded for a new trial.